Case: 16-11077    Date Filed: 11/14/2016   Page: 1 of 3


                                                         [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-11077
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:14-cv-02794-RWS



COBB COUNTY SCHOOL DISTRICT,

                                                 Plaintiff - Appellee,

versus

D.B.,
by and through his parents and next friends,
G.S.B.,
K.B.,
individually,

                                                 Defendants - Appellants.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                               (November 14, 2016)
                Case: 16-11077       Date Filed: 11/14/2016       Page: 2 of 3


Before WILSON, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:

       Defendants-Appellants G.S.B and K.B. appeal their award of $75,000 in

attorneys’ fees under the Individuals with Disabilities Education Improvement Act

(IDEA or the Act), 20 U.S.C. § 1415(i)(3). The Appellants moved for attorneys’

fees in the amount of $271,527.50 and costs in the amount of $1,016.27 after the

district court affirmed an administrative decision granting their child, D.B., an

independent educational evaluation at public expense under the IDEA. On appeal,

the defendants argue that the district court erred, inter alia, by improperly reducing

their attorneys’ fees award based on factors listed in § 1415(i)(3)(F) of the Act. 1

       We “review the district court’s award of attorneys’ fees and costs for abuse

of discretion, revisiting questions of law de novo.” Atlanta Journal & Constitution

v. City of Atlanta Dep’t of Aviation, 442 F.3d 1283, 1287 (11th Cir. 2006).

       Without calculations or citations to authority, it is difficult to meaningfully

review how the district court interpreted and applied the provisions of § 1415(i)(3).

See Coastal Fuels Mktg., Inc. v. Fla. Express Shipping Co., 207 F.3d 1247, 1252

(11th Cir. 2000) (per curiam) (“[A] court’s order on attorney’s fees must allow

meaningful appellate review. The trial court should articulate and give principled
   1
     Cobb County School District does not argue on appeal that the Appellants fail to qualify as
“prevailing parties.” Therefore, we assume for purposes of this appeal that G.S.B. and K.B. are
“prevailing part[ies] who [are] the parent[s] of a child with a disability” and thus entitled to
“reasonable attorneys’ fees.” See 20 U.S.C. § 1415(i)(3)(B)(i); Access Now, Inc. v. Sw. Airlines
Co., 385 F.3d 1324, 1330 (11th Cir. 2004) (argument not briefed is abandoned on appeal).
                                                2
                Case: 16-11077       Date Filed: 11/14/2016       Page: 3 of 3


reasons for its decisions and show some calculations. If the court disallows hours,

it must explain which hours are disallowed and show why an award of those hours

would be improper.”). However, we hold the district court abused its discretion to

the extent that it reduced the Appellants’ fee award under § 1415(i)(3)(F). Under

the plain language of the statute, the district court cannot reduce a prevailing

party’s fee award pursuant to § 1415(i)(3)(F) when “the court finds that the State

or local educational agency unreasonably protracted the final resolution of the

action or proceeding.” 20 U.S.C. § 1415(i)(3)(G). Here, the district court made

findings that both parties had “needlessly extended” and “over-litigated the case.”

See Cobb Cty. Sch. Dist. v. D.B., No. 1:14-cv-02794, slip op. at 7–8 (N.D. Ga. Feb.

9, 2016), ECF No. 57.

       Therefore, we vacate the district court’s award of attorneys’ fees and costs,

and we remand for the court to recalculate the award of “reasonable attorneys’

fees.” See 20 U.S.C. § 1415(i)(3); Hensley v. Eckerhart, 461 U.S. 424, 433–37,

103 S. Ct. 1933, 1939–41 (1983).2

       VACATED AND REMANDED.




   2
      “[F]ee-shifting statutes’ similar language is a strong indication that they are to be
interpreted alike.” Indep. Fed’n of Flight Attendants v. Zipes, 491 U.S. 754, 758–59 & n.2, 109
S. Ct. 2732, 2735 & n.2 (1989) (internal quotation marks omitted).
                                               3